Citation Nr: 0003508	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-32 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether an August 1997 decision by the Board of Veterans' 
Appeals (Board), denying increased evaluations for arthritis 
of the right hip, left hip, and cervical spine (each rated 
10 percent), should be revised or reversed on the grounds of 
CUE (clear and unmistakable error).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from March 1969 to July 1989.

In a letter dated in October 1997, the veteran requested 
reconsideration of the determinations in the August 1997 
Board decision that denied ratings in excess of 10 percent 
for arthritis of the right hip, left hip, and cervical spine.  
In an April 1998 letter, the Board denied his request for 
reconsideration of those issues and notified him of the newly 
enacted 38 U.S.C.A. § 7111 under Public Law No. 105-111 on 
November 21, 1997 that gave the Board authority to review 
previous Board decisions on the grounds of CUE.  He was also 
notified that his request for reconsideration on the grounds 
of obvious error in the August 1997 Board decision was 
construed as a request for revision of the August 1997 Board 
decision on the grounds of CUE.  VAOPGCPREC 1-98.

In a May 1999 letter, the Board notified the veteran and his 
representative that the October 1997 motion for 
reconsideration would not be considered as a request for 
revision of the August 1997 Board decision on the grounds of 
CUE because of new regulations published with regard to 
revisions of Board decisions based on CUE.  He was advised to 
contact the Board within 60 days of the date of the May 1999 
letter if he wanted to request a revision of the August 1997 
Board decision on the grounds of CUE, and he was sent a copy 
of the new regulations.  In June 1999, the veteran submitted 
a motion to the Board requesting revision of the August 1997 
Board decision based on CUE with regard to the determinations 
denying ratings in excess of 10 percent for arthritis of the 
right hip, the left hip, and cervical spine.  A written 
argument dated in November 1999, supporting the veteran's 
June 1999 motion, was received from his representative.



FINDINGS OF FACT

1.  The August 1997 Board decision that denied evaluations in 
excess of 10 percent for arthritis of the right hip, left 
hip, and cervical spine was supported by the evidence then of 
record.

2.  The appropriate statutory and regulatory provisions for 
the establishment of higher ratings for arthritis of the 
right hip, left hip, and cervical spine were considered and 
correctly applied in the August 1997 Board decision.


CONCLUSION OF LAW

The decision of the Board in August 1997, denying increased 
evaluations for arthritis of the right hip, left hip, and 
cervical spine (each rated 10 percent), may not be reversed 
or revised on the basis of CUE.  38 U.S.C.A. §§ 5109A, 7104, 
7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403, 
64 Fed. Reg. 73413-73414 (December 30, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1969 to July 1989.

In August 1997, the Board denied increased evaluations for 
arthritis of the right hip, left hip, and cervical spine 
(each rated 10 percent).  The evidence then of record 
consisted of service, service department, private, and VA 
medical reports, and statements and testimony from the 
veteran.  The statements and testimony of the veteran were to 
the effect that he had pain due to the arthritis of the right 
hip, left hip, and cervical spine that produced functional 
impairment.  The medical evidence included reports of the 
veteran's treatment and examinations in service and after 
service, including a report of the veteran's VA compensation 
examination in June 1996.

The report of the June 1996 VA medical examination notes that 
the veteran emphasized pain with almost any maneuver.  The 
examiner found no objective evidence of the veteran's 
discomfort and noted that his statements regarding constant 
pain were out of proportion to the physical findings found on 
the examination.  The clinical findings in the report of the 
June 1996 VA medical examination show no significant 
musculoskeletal or neurological abnormalities of the right 
hip, left hip, and cervical spine other than those noted in 
this paragraph, and included range of motion studies.  The 
range of motion of the right hip was extension to zero 
degrees, flexion to 110 degrees, abduction to 35 degrees, 
adduction to 10 degrees, external rotation to 30 degrees, and 
internal rotation to 15 degrees.  The range of motion of the 
left hip was extension to zero degrees, flexion to 110 
degrees, abduction to 35 degrees, adduction to 15 degrees, 
external rotation to 40 degrees, and internal rotation to 25 
degrees.  The range of motion of the cervical spine was 
forward flexion to 35 degrees, extension to 30 degrees, 40 
degrees of lateral bending to either side, and 45 degrees of 
rotation to either side.  X-rays of the pelvis and cervical 
spine showed arthritis of the hips and cervical spine. 

The clinical findings on the report of the June 1996 VA 
medical examination were essentially consistent with the 
other medical evidence of record relevant to the veteran's 
claims for increased ratings for arthritis of the right hip, 
left hip, and cervical spine.

A review of the August 1997 Board decision shows that various 
statutory and regulatory provisions were considered with 
regard to the evaluation of the veteran's claims for 
increased ratings for arthritis of the right hip, left hip, 
and cervical spine.  Some of the legal criteria considered 
included 38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. 
§§ 4.7, 4.40, 459, 4.71a, Codes 5003, 5252, 5253, and 5290 
(1999).


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.



Previous determinations of the Board are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 U.S.C.A. 
§§ 5109A, 7104, 7111.  All final Board decisions are subject 
to revision except decisions on issues that have been 
appealed to and decided by a court of competent jurisdiction 
and decisions on issues that have been subsequently decided 
by a court of competent jurisdiction.  38 C.F.R. § 20.1400, 
revised by 64 Fed. Reg. 73413-73414 (Dec. 30, 1999), 
effective as of February 12, 1999.  CUE is a very specific 
and rare kind of error; it is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  To find CUE, the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the document could reasonably be 
expected to be part of the record.  Examples of situations 
that are not CUE include a change in diagnosis, failure of VA 
to fulfill the duty to assist, disagreement on how the facts 
were weighed or evaluated, and an otherwise correct 
application of a statue or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403; Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 
3 Vet. App. 310, 313-314 (1992).

A review of the evidence of record at the time of the August 
1997 Board decision shows that the veteran's arthritis of the 
right hip, left hip, and cervical spine was manifested 
primarily by noncompensable limitation of motion, X-ray 
findings of arthritis, and subjective complaints of pain 
deemed by the examiner to be out of proportion to the 
objective findings, that showed no objective evidence of 
discomfort and no reliable indicator of functional 
impairment.  The Board denied ratings in excess of 10 percent 
for the arthritis of each of these joints after considering 
the appropriate statutory and regulatory provisions with 
regard to these claims.  The Board finds that the August 1997 
Board decision denying increased evaluations for arthritis of 
the right hip, left hip, and cervical spine is supported by 
the evidence then of record and that the appropriate 
statutory and regulatory provisions with regard to these 
claims were considered and correctly applied.

The veteran asserts that there were inadequate VA medical 
examinations of record in August 1997 to correctly determine 
the severity of his arthritis of the right hip, left hip, and 
cervical spine, and that the evidence of record was not 
adequately considered.  A review of the August 1997 Board 
decision, however, shows consideration of the relevant 
medical evidence and the report of his June 1996 VA medical 
examination contains sufficient clinical findings to support 
the determinations in the August 1997 Board decision with 
regard to the veteran's claims.

The veteran also asserts that evidence submitted subsequent 
to the August 1997 Board decision shows worsening of the 
arthritis of the right hip, left hip, and cervical spine, and 
that this evidence was not considered.  The Board finds no 
evidence in the record deemed to be constructively in receipt 
of VA in August 1997 to support the assignment of higher 
ratings for these conditions at that time.  The Board 
recognizes that a private medical report of the veteran's 
orthopedic examination in September 1997 is of record, but 
this evidence is not for consideration in the determination 
of whether there was CUE in the August 1997 Board decision.  
38 C.F.R. § 20.1403(b).



ORDER

The August 1997 Board decision, denying increased evaluations 
for arthritis of the right hip, left hip, and cervical spine 
(each rated 10 percent) did not contain CUE; the motion to 
reverse or revise that decision is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

 

